DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US 2010/0078487 A1) in view of Kawai (US 7,690,578 B2)
1. 	Baba teaches a laminating equipment for a Radio Frequency Identification (RFID) 


    PNG
    media_image1.png
    571
    867
    media_image1.png
    Greyscale



a feeding mechanism (362, 364)
a laminating mechanism (365a, 365b)
wherein, the feeding mechanism (362, 364) comprises 

Baba is silent about:  
the RFID tag (322) being a tire tag, and
a frame, wherein the feeding mechanism (362, 364) is provided on the frame; and
a support frame, wherein the laminating mechanism (365) is provided on the support frame, and the driving wheel (364a, 364b) is also provided on the support frame.

Kawai teaches an RFID tag being a tire tag 20c (which may be formed by using a laminating equipment/mechanism configured to press rubber 33, 36 and an electronic chip 40 of material to be fed; Col. 10, line 11:  “…the rubber sheets 33, 36 are secured by lamination…to respective sides of the IC tag main body 40…”).  The tire tag 20c is to be attached to a vehicle tire for data storage and transmission (Fig. 8A, reproduced below; Abstract).

    PNG
    media_image2.png
    352
    691
    media_image2.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Kawai teaching to Baba laminating equipment by having the equipment  produce the RFID tag (322) being a tire tag.  The tire tag is to be attached to a vehicle tire for data storage and transmission.
From another point of view, it would also have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Baba teaching to Kawai laminating equipment/mechanism for laminating the RFID tag being a tire tag (20c).  The laminating equipment/mechanism would thereby comprise all the structures taught by Baba, in order to laminate the tire tag (20c).

Baba as modified is silent about:  a frame, wherein the feeding mechanism (362, 364) is provided on the frame; and a support frame, wherein the laminating mechanism (365a, 365b) is provided on the support frame, and the driving wheel (364a, 364b) is also provided on the support frame.
However, not to be bound by theory, it appears that such a frame and a support frame are obvious structures for supporting the feeding mechanism (362, 364) and the laminating mechanism (365a, 365b), so that those mechanisms would remain in operation positions.  Further, either one single frame or two separate frames would merely be an unpatentable design choice based on manufacturing capability, equipment arrangement, etc., so as to fit user needs, field operational requirements, etc.  
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to provide a frame, wherein the feeding mechanism (362, 364) would be provided on the frame; and a support frame, wherein the laminating mechanism (365a, 365b) would be provided on the support frame, and the driving wheel (364a, 364b) would also be provided on the support frame, so that those mechanisms would remain in operation positions.  Further, either having one single frame or two separate frames would merely be an unpatentable design choice based on manufacturing capability, equipment arrangement, etc., so as to fit user needs, field operational requirements, etc.

13. 	Baba as modified teaches the laminating equipment as claimed in claim 1, wherein the laminating mechanism (365a, 365b) comprises (See Baba fig. 19a):
a laminating platform (365b, in a form of a platen roller); and
a pressing part (365a, in a form of a pressing roller), wherein the pressing part (365a) is provided on the laminating platform (365b); the pressing part (365a) is provided movably (rotatably) relative to the laminating platform (365b; as evident from Baba fig. 9a).

14. 	Baba as modified teaches the laminating equipment as claimed in claim l, but is silent about:  a waste tank, wherein the waste tank is provided on the frame, the waste tank is located below the feeding mechanism (362, 364).
However, it appears that a waste tank is a common item in a manufacturing facility, including but not limited to a tire tag manufacturing facility.  Such a waste tank may be placed in/on any location, including but not limited on a frame below a feeding mechanism, that is deemed appropriate to a user, in order to collect any waste.  In this case, as evident from Baba figs. 19a and 19b, it appears that a punching die (367) would generate waste from punching out an RFID tag (322). 
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to provide a waste tank in/on any location, including but not limited on the frame below the feeding mechanism (362, 364), that would be deemed appropriate to a user, in order to collect any waste.  In this case, as evident from Baba figs. 19a and 19b, it appears that a punching die (367) would generate waste from punching out an RFID tag (322).  Hence, it appears that a waste tank would be needed to be located on the frame below the feeding mechanism (362, 364) and below the punching die (367) to collect waste generated by the punching die (367) punching out an RFID tag (322).

Allowable Subject Matter
Claims 2-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 2, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:   “wherein the feeding mechanism (30) further comprises a film-stripping rotation shaft (33); wherein the stripping rotation shaft (33) is rotationally provided on the support frame (31); the materials to be fed (40) comprise a material belt (41), the electronic chip (42) and a protection film provided corresponding to the material belt (41); the electronic chip (42) is provided between the material belt (41) and the protection film; one end of the protection film is provided on the film-stripping rotation shaft (33); and the driving wheel (34) is meshed with the material belt (41).”
(Claims 3-5 are dependent on claim 2.) 

With respect to claim 6, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:   “a supporting seat (20); and a pick-up portion (10), wherein the pick-up portion (10) is provided being movable vertically relative to the supporting seat (20); the pick-up portion (10) comprises a first cylinder (11) and a pick-up head (12) which is connected with the first cylinder (11); wherein the pick-up head (12) is provided with a passage (121) for placing a magnetic member (13); the first cylinder (11) is configured to drive the magnetic member (13) to move in the passage (121); the magnetic member (13) is provided with a first position for absorbing a part to be picked up and a second position for loosening the part to be picked up.”
(Claims 7-12 are dependent on claim 6.) 

With respect to claim 15, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the feeding mechanism (30) further comprises a guiding portion (37) connected with the support frame (31); wherein the guiding portion (37) is provided below the driving wheel (34), and is configured to guide a material belt of the material to be fed (40) to enter into the waste tank.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        July 9, 2022